NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                        No. 19-3750

                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                                   KAHLIL HAMPTON
                                      a/k/a/ RUGER,
                                                Appellant
                                    _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 3-19-cr-00298-001)
                         District Judge: Hon. Freda L. Wolfson
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 November 16, 2020

             Before: JORDAN, KRAUSE, and RESTREPO, Circuit Judges.

                                 (Filed: December 4, 2020)
                                     _______________

                                        OPINION
                                     _______________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Kahlil Hampton appeals the judgment of the United States District Court for the

District of New Jersey sentencing him to 176 months’ imprisonment. Hampton’s

attorney has moved to withdraw under Anders v. California, 386 U.S. 738, 744 (1967).

For the reasons that follow, we will affirm the District Court’s judgment and grant the

motion to withdraw.

I.     BACKGROUND

       Hampton pled guilty to a single-count Information charging him with conspiracy

to distribute and possess with intent to distribute 100 grams or more of heroin, in

violation of 21 U.S.C. § 846. See also 21 U.S.C. § 841(a)(1), (b)(1)(B). In exchange for

his plea, the government agreed not to bring any additional criminal charges against him

stemming from his involvement in the conspiracy.

       As part of the plea agreement, Hampton expressly waived his right to appeal a

factual stipulation included in the plea agreement, should the District Court accept the

stipulated fact. The stipulation stated that Hampton was “responsible for more than 100

but less than 400 grams of heroin as a result of his participation in the conspiracy.” (App.

at 83.) The parties otherwise “reserve[d] the right to file, oppose, or take any position in

any appeal, collateral attack, or proceeding involving post-sentencing motions or writs.”

(App. at 83.)

       At the plea hearing, the District Court did in fact accept the stipulation, and a full

factual basis for the plea was established on the record. The Court found Hampton to be

competent, capable of entering into an informed plea agreement, and aware of the nature

                                              2
of the charge and consequences of the plea. It further found that the plea of guilty was

knowing, voluntary, and supported by an independent factual basis.

        In preparation for Hampton’s sentencing, a presentence investigation report

(“PSR”) was prepared. Applying the United States Sentencing Guidelines, it calculated

an offense level of 31 and a criminal history category of VI, and correspondingly

recommended a sentencing range of 188 to 235 months. The PSR recognized that, under

21 U.S.C. §§ 841(a)(1) and (b)(1)(B), Hampton faced a mandatory minimum term of five

years’ imprisonment and a maximum term of 40 years’ imprisonment. See also 21

U.S.C. § 846. The government sought an increase of two points in the offense level, to

account for Hampton’s possession of a firearm. The District Court, however, decided

against that increase because ultimately it would not “affect the overall calculation” of

the sentencing range, in light of Hampton’s status as a career offender, and because that

increase could prevent Hampton from participating in certain Bureau of Prisons programs

during “what will be a lengthy sentence.” (App. at 138-39.) After evaluating the

§ 3553(a) factors, the Court sentenced Hampton to 176 months’ imprisonment, twelve

months below the minimum of his advisory guidelines range of 188 to 235 months. The

sentence also included five years of supervised release and a special assessment fee for

$100.




                                             3
        A week after his sentencing, Hampton filed a timely pro se notice of appeal,

contending (according to his attorney) that the length of his sentence was unreasonable.1

Thereafter, Hampton’s counsel moved to withdraw and filed a supporting Anders brief,

indicating his belief that there are no nonfrivolous issues for appeal. Hampton did not

file a brief.

II.     DISCUSSION2

        Under Anders v. California, counsel may seek to withdraw from representing a

criminal defendant on appeal if there are no nonfrivolous issues to appeal. 386 U.S. at

744. We implement Anders through our Local Appellate Rule (“L.A.R.”) 109.2(a)3 and



        1
         Hampton’s Notice of Appeal does not indicate whether he intends to appeal his
conviction, his sentence, or both. But, as we discuss below, there are no nonfrivolous
bases to challenge either his conviction or his sentence.
        2
         We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). The
District Court had jurisdiction pursuant to 18 U.S.C. § 3231.
        3
          The Third Circuit Local Appellate Rule 109.2(a) states:
        Where, upon review of the district court record, counsel is persuaded that
        the appeal presents no issue of even arguable merit, counsel may file a
        motion to withdraw and supporting brief pursuant to Anders v. California,
        386 U.S. 738 (1967), which must be served upon the appellant and the
        United States. The United States must file a brief in response. Appellant
        may also file a brief in response pro se. After all briefs have been filed, the
        clerk will refer the case to a merits panel. If the panel agrees that the appeal
        is without merit, it will grant counsel’s Anders motion, and dispose of the
        appeal without appointing new counsel. If the panel finds arguable merit to
        the appeal, or that the Anders brief is inadequate to assist the court in its
        review, it will appoint substitute counsel, order supplemental briefing and
        restore the case to the calendar. The panel will also determine whether to
        continue the appointment of current counsel or to direct the clerk to
        discharge current counsel and appoint new counsel.


                                               4
examine two principal questions: first, whether counsel has “adequately fulfilled” the

requirements of our L.A.R. 109.2(a); and, second, “whether an independent review of the

record presents any nonfrivolous issues.” United States v. Youla, 241 F.3d 296, 300 (3d

Cir. 2001). “We exercise plenary review to determine whether there are any such

issues.” Simon v. Gov’t of V.I., 679 F.3d 109, 114 (3d Cir. 2012) (citing Penson v. Ohio,

488 U.S. 75, 80-83 & n.6 (1988)). Whether an issue is frivolous is a question informed

by the standard of review for each potential claim raised. United States v. Schuh, 289
F.3d 968, 974-76 (7th Cir. 2002).

       A.     Adequacy of the Anders Brief

       Fulfillment of the requirements in L.A.R. 109.2(a) often turns, as it does in this

case, on the adequacy of counsel’s supporting brief. To be adequate, the Anders brief

must “satisfy the court that counsel has thoroughly examined the record in search of

appealable issues,” must identify issues that might arguably support an appeal, and must

“explain why the issues are frivolous.” Youla, 241 F.3d at 300 (citation omitted).

“Counsel need not raise and reject every possible claim[,]” but he or she must

conscientiously examine the record, as Anders requires. Id. (citation omitted).

       Here, counsel identifies three potentially appealable issues: “(1) the district court’s

jurisdiction, (2) the validity of [Hampton’s] plea, and (3) the reasonableness and legality

of his … sentence.” (Opening Br. at 7-8.) Counsel represents that he has reviewed the

record and concluded there are no nonfrivolous issues for the following reasons: the

District Court had jurisdiction to convict and sentence Hampton under 18 U.S.C. § 3231;

Hampton voluntarily waived any right to dispute that he was “responsible for more than

                                              5
100 but less than 400 grams of heroin as a result of his participation in the conspiracy”

(App. at 79, 83); the requirements of Federal Rule of Criminal Procedure 11 were met;

the plea hearing was comprehensive, thorough, and left no questions regarding

Hampton’s competence or comprehension; the sentencing proceeding complied with

Federal Rule of Criminal Procedure 32; the District Court correctly calculated the

advisory guidelines range; the Court considered the sentencing factors set forth in 18

U.S.C. § 3553(a); and the Court sentenced Hampton to twelve months less than the

guidelines’ recommended minimum sentence. We are satisfied that counsel has correctly

and thoroughly assessed the record.

       B.     Our Independent Review Reveals No Nonfrivolous Issues

       Because counsel’s Anders brief is adequate, our review of the record is guided by

the brief itself and we consider each of the three identified issues in turn. See United

States v. Coleman, 575 F.3d 316, 321 (3d Cir. 2009).

              1.     The District Court Had Jurisdiction

       Under 18 U.S.C. § 3231, the District Court properly exercised jurisdiction over

Hampton because he was charged with committing an offense against the United States.

              2.     The Plea Agreement Is Valid

       To withstand a challenge like Hampton’s, a guilty plea must comply with Rule 11

of the Federal Rules of Criminal Procedure, which embodies the “constitutional

requirement that a guilty plea be ‘knowing’ and ‘voluntary.’” United States v.

Schweitzer, 454 F.3d 197, 202 (3d Cir. 2006). Because Hampton did not contest the



                                             6
validity of his plea before the District Court, we review for plain error. United States v.

Goodson, 544 F.3d 529, 539 (3d Cir. 2008).

       Here, the District Court, among other things, addressed Hampton personally and in

open court, confirmed he understood the rights he was forfeiting, ensured he understood

and had the opportunity to examine with his attorney the terms of his plea agreement, and

verified he was pleading guilty knowingly and voluntarily, without any outside promises

or threats. The Court further confirmed that Hampton knew of and understood the

specific waiver of his right to appeal the factual stipulation included in the plea

agreement. In light of the Court’s thorough and comprehensive colloquy with Hampton,

we see no nonfrivolous basis to challenge the validity of the plea.

              3.     The Sentence Imposed by the District Court Is Reasonable

       To determine whether a sentence is reasonable, we examine “whether the record

as a whole reflects rational and meaningful consideration of the factors enumerated in 18

U.S.C. § 3553(a).” United States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007). “[W]e will

affirm [a sentence] unless no reasonable sentencing court would have imposed the same

sentence on that particular defendant for the reasons the district court provided.” United

States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).

       Procedurally, Hampton’s sentencing hearing complied with Federal Rule of

Criminal Procedure 32. Hampton, his counsel, and the government all had the

opportunity to address the District Court. In addition, several of Hampton’s family

members spoke to the Court on Hampton’s behalf. The Court also confirmed that



                                              7
Hampton and his defense counsel had an opportunity to review the PSR and that

Hampton was aware of his right to appeal.

       After correctly calculating the sentencing guidelines range of 188 to 235 months,

the District Court sentenced Hampton to 176 months’ imprisonment, a twelve-month

downward variance from the bottom of the guidelines range. In doing so, the Court

provided reasoned consideration of the § 3553(a) factors, including Hampton’s criminal

history, the circumstances and seriousness of his offense, and all mitigating factors

offered on his behalf. The Court further decided against the government’s request for a

two-point increase in the guidelines offense level for possession of a firearm, out of

consideration for Hampton’s access to certain prison programs. The Court identified the

need for specific and general deterrence because Hampton “had fairly lengthy

sentence[es] in the past [and] [i]t hasn’t deterred” him from making many “poor” (i.e.,

criminal) decisions. (App. at 185-86.) Even so, the District Court, “hold[ing] out just a

little bit of hope” for Hampton, chose “to shave 12 months off the bottom of the

[g]uidelines.” (App. at 186.)

       It is clear that the Court meaningfully considered all relevant factors and

appropriately imposed a reasonable sentence on Hampton. Any claim otherwise is

frivolous.

III.   CONCLUSION

       For the foregoing reasons, we will affirm Hampton’s conviction and sentence and

will grant his counsel’s motion to withdraw.



                                               8